department of the treasury internal_revenue_service washington d c government entities division number release date date date uil dear contact person identification_number telephone number employer_identification_number this is in reply to your ruling_request regarding the proper treatment under of the internal_revenue_code of certain transactions you wish to conduct facts you your programs often provide training organizing technical assistance and you are a nonprofit corporation exempt from taxation under sec_501 of the code are classified as a public charity under sec_509 a and b a vi you have elected to follow the expenditure test of sec_801 to measure your permissible lobbying_activities as part of your charitable activities you make grants to other nonprofit_organizations you have engaged in these grantmaking activities for several years as part of your other programs resources to help organizations build their capacity to support youth advocacy for social change grantmaking is a central component of thase programs you co not impose limitations on lobbying by grantees that are sec_501 public_charities except to require that the organization nat engage in lobbying in excess of the amounts permitted under sec_504 c of the code and if applicable sec_501 and sec_4911 of the code you make general support grants to these organizations and treat these grants as non-lobbying expenditures in addition you desire to make grants to public_charities for specific projects which may include lobbying based on the above facts you requested the following rulings you may treat general support grants to an organization described in sec_504 c and sec_509 a or a a public charity as nen-lobbying expenditures so long as the grant is not earmarked for influencing_legislation as defined in section d of the code and the associated regulations lobbying agrant restricted for use within a specific project of a public charity is not solely by virlue of that restriction earmarked far lobbying you may treat a project grant as not earmarked for lobbying if the grant amount does not exceed the non-lobbying portion of the budget of the funded project ifa project grant from you exceeds the nen-lobbying portion of the project budget then you must treat as a lobbying_expenditure only the amount by which the grant exceeds the non-lobbying amount of the budget you may treat a grant to a public charity as a non-lobbying expenditure if you make the grant pursuant to an agreement that expressly states it is a general support grant and the grantee retains complete discretion and control of all grant funds so long as their use is consistent with its exempt_purpose even if you express a desire request of suggestion in the grant letter or in prior or subsequent communications that the funds be used to support a specific project provided that there exists no other oral or written_agreement or understanding with regard to the use of the funds law sec_501 a of the code provides that an organization described in sec_501 c of the code is exempt from federal_income_tax sec_501 of the cade describes an organization no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h sec_804 h of the code permits qualified organizations to elect to have their lobbying_activities governed by an expenditure test sec_1_501_h_-1 of the income_tax regulations regulations provides that a public charity electing to be governed by section h of the code may make lobbying_expenditures within specified dollar limits and that it will not owe tax nor lose its tax-exempt status if its lobbying_expenditures are within the dollar limits determined under section c of the code section c of the code defines lobbying_nontaxable_amount as a percentage of the organization’s exempt_purpose_expenditures for the taxable_year not to exceed dollar_figure and grass_roots_nontaxable_amount a sec_25 percent of the lobbying_nontaxable_amount for the year section c of the code defines lobbying_expenditures as expenditures_for the purpose of influencing_legislation sec_56_4911-2 defines lobbying_expenditures as tha sum of expenditures_for direct lobbying communications plus expenditures_for grass_roots_lobbying communications sec_56 f of the regulations states that a transfer including a grant is earmarked for a specific purpose if established to accomplish the purpose or if there exists an agreement written or oral whereby the transferor directs that the amount shall be added to a fund the transferor may cause the transferee to expend amounts to accomplish the purpose or whereby the transferee agrees to expend an amount to accomplish the purpose sec_56_4911-4 of the regulations defines exempt_purpose_expenditures as amounts paid_or_incurred by an organization including but net limited to the amount of any transfer made by the organization to another organization to accomplish the transferor’s exempt_purpose sec_4945 of the code and section sec_3 of the regulations define a taxable_expenditure by a private_foundation to include any amount_paid or incurred by a private_foundation to carry on propaganda or otherwise to attempt to influence legislation section sec_3 a i of the regulations provides that general support grants made by a private_foundation to a public charity that lobbies are not a taxable_expenditure by the foundation to the extent that the grant is not earmarked to be used in an attempt to influence legislation sec_53_4945-2 i of the regulations provides that a grant by a private_foundation to a public charity for a specific project is not a taxable_expenditure by the foundation to the extent that the grant is not earmarked to be used in an attempt to influence legislation and the amount of the grant together with other grants by the same private_foundation for the same project for the same year does not exceed the amount budgeted for the year of the grant by the grantee organization for activities of the project that are not attempts to influence legislation sec_53_4945-2 of the regulations allows a grantor foundation to rely on budget documents or other_sufficient_evidence supplied by the grantee organization for purposes of determining the amount budgeted for attempts to influence legistation unless the foundation doubts or in light of all the facts and circumstances reasonably should doubt the accuracy or reliability of the documents seotion dollar_figure45-2 a i example of the regulations describes a dollar_figure grant from a private_foundation to a public charity for a project with a dollar_figure budget that includes dollar_figure for lobbying of the dollar_figure grant dollar_figure is treated as a taxable_expenditure section dollar_figure of revproc_2009_4 provides that the service ordinarily will not issue a letter_ruling or determination_letter in certain areas because of the factual nature of the problem involved or because of other reasons the service may deciine to issue a letter_ruling or a determination_letter when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case analysis the regulations defining lobbying_expenditures do not directly address general support grants by public_charities to public_charities that are not earmarked for lobbying however sec_56_4911-4 of the regulations classifies as exempt_purpose_expenditures grants captured by the broader term transfers’ to another organization te accomplish the transferor’s exempt purposes ‘the regulations applicable to private_foundations do address general support grants to public_charities under sec_53 a i of the regulations general support grants by private_foundations to public_charities are not treated as expencitures for lobbying taxable_expenditures so long as the grant is not earmarked for lobbying no comparable provision expressly addresses the treatment of a grant from one public charity to another public charity however the standard for public_charities should ba ne more stringent than that which applies to private_foundations as such an approach is consistent with the extensive legislative_history and code provisions that indicate a congressional intent to encourage grantmaking and advocacy by public_charities while penalizing private_foundations that earmark grants to support lobbying consequently general suppart grants fram you to another public charity may be treated as non- lobbying_expenditures so long as they are not earmarked for lobbying even if some or all of the junds are ultimately expended by the recipient charity for lobbying private_foundations are also permitted to make grants to public_charities that are earmarked for use in specific project even if that project includes some lobbying without treating the grant as earmarked for lobbying to quality for this treatment under sec_53_4945-2 a i of the regulations the grant must not be earmarked for lobbying and the amount of the grant combined with other grants from the same arganization for the same project during the year may not exceed the amount budgeted by the grantee for non-lobbying activities of the project in addition sec_53 a ii of the regulations provides that the grantor may rely on the budget information provided by the grantee unless it doubts or has reason to doubt the accuracy of that information when a private foundation's grant exceeds the non-lobbying portion of a grantee’s budget for a project the grantor has made a taxable_expenditure but only to the extent that the grant exceeds the non-lobbying portion of the project's budget see eg example of sec_53_4945-2 i of the regulations for the reasons stated previously the standard for public_charities should be no more stringent than that which applies to private_foundations therefore as a public charity your grants restricted for use within a specific project of a grantee public charity will not solely by virtue of that restriction be considered earmarked for lobbying your grants to a public charity for a specific program will rot be considered earmarked for lobbying so long as the grant combined with all other grants by you for that program during the year do not exceed the amounts budgeted for non-lobbying activities lobbying_activities the amount in excess of the non-lobbying activities will be considered a lobbying_expenditure under sec_56 of the regulations a transfer or grant is earmarked for a particular purpose if the transferor may cause the transferee to expend the amounts to accomplish that purpose whether a transferor may cause the transferee to use the funds for a particular purpose depends on an analysis of all of the facts and circumstances as stated in revproc_2009_4 supra the service may decline to issue a letter_ruling in areas requiring a high degree of factual analysis or because of other reasons accordingly we decline to ruls on if your grants de exceed the amount budgeted for nen- whether you may treat a grant as a non-lobbying expenditure if you express a desire request or suggestion in the grant letter or in prior or subsequent communications that the funds be used to support a specific project even if thera is na other oral or written_agreement or understanding with regard to the use of the funds ruling sec_1 you may treat general support grants to an organization described in sec_501 c and sec_509 a a or a a public charity as non-lobbying expenditures so long as the grant is not earmarked for influencing_legislation as defined in sec_4911 d of the code and the associated regulations agrant restricted for use within a specific project of a public charity is not solely by virtue of that restriction earmarked for lobbying you may treat a project grant to a public charity as not earmarked for lobbying if the grant amount combined with your other grants for that project during the year do not exceed the non-lobbying portion of the budget of the funded project and you do not doubt of have reason to doubt the budget information provided by the public charity ifa project grant from yau to a public charity exceeds the non-lobbying portion of the project buclget then you must treat as a lobbying_expenditure the amount by which the grant exceeds the non-lobbying amount of the budget we decline to rule on whether you may treat a grant to a public charity as a non-lobbying expenditure if you express a desire request or suggestion in the grant stter or in prior or subsequent communications that the funds be used to support a specific project even if there is no other oral or written_agreement or understanding with regard to the use of the funds this ruling will be made available for public inspection under secticn of the cade after certain deletions of identifying information are made for details see enclosed notice notice of intention to discfose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it provides that it may not be used of cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records sec_6110 k of the code ifyou have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group enclosure notice
